        Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


*************************************
CAROLINE CASEY, et al.,                *
                                       *
                 Plaintiffs,           *
        v.                             *
                                       *
WILLIAM M. GARDNER, Secretary of       *
State of the State of New Hampshire,   *
in his official capacity, et al.,      *
                                       *
                 Defendants.           *
                                       *
*************************************          Case No. 19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC,              *       (Consolidated Cases)
PARTY, By Raymond Buckley, Chair,      *
                                       *
                 Plaintiff,            *
        v.                             *
                                       *
WILLIAM M. GARDNER, in his official *
Capacity as New Hampshire Secretary of *
State, et al.,                         *
                                       *
                 Defendants.           *
                                       *
*************************************


                  MEMORANDUM OPPOSING CERTIFICATION




                                           1
           Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 2 of 18



                             PRELIMINARY STATEMENT

        The defendants oppose certification of the proposed questions contained in the court’s

Procedural Order [ECF Doc. #56] for at least the following reasons.

        First, the questions of state law identified in the certification order are not difficult or

complex.     This court could answer them by applying well-settled principles of statutory

construction and existing New Hampshire case law. The course the New Hampshire Supreme

Court would therefore take is reasonably clear and certification is not required.

        Second, the court’s procedural order reveals the extraordinarily attenuated nature of the

plaintiffs’ alleged harm and that statutes contained in the motor vehicle code, which the Plaintiffs

do not challenge in this action, are the true source of plaintiffs’ alleged harm. The plaintiffs’ facial

challenges to HB 1264 fail as a result. HB 1264 is not alleged to be invalid in every set of

circumstances and does not alter the state’s election law. Rather, HB 1264 has a plainly legitimate

sweep throughout all of New Hampshire statutes. The plaintiffs’ facial challenges to HB 1264

therefore fail.

        Third, the defendants will not agree to the entry of any temporary relief. The plaintiffs

have not established, and cannot establish, the necessary elements to obtain preliminary injunctive

relief. The temporary relief the court proposes is barred by the Eleventh Amendment, will interfere

unnecessarily with provisions of the motor vehicle code and the election code that are not

challenged as unconstitutional in this proceeding, cannot be done under state law, and, from a

practical standpoint, is unworkable.

        What the court’s procedural order reveals is that this case should be materially restructured

to allow for a robust summary judgment process where important threshold legal questions of state

law, and other important legal questions of federal law, can be appropriately briefed and resolved



                                                   2
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 3 of 18



before a trial on the merits. The plaintiffs may seek preliminary injunctive relief prior to the New

Hampshire presidential primary if they believe they can obtain it. However, a fulsome summary

judgment process will permit the parties and the court ample time to identify, address, and resolve,

prior to trial on the merits, important legal issues of state and federal law involved in this case.

       Accordingly, and for the reasons explained in further detail below, the defendants

respectfully oppose certification in this case.

                                        ANALYSIS

I. The questions raised for certification are capable of being answered by reference
   to the statutes at issue and New Hampshire case law and should not be certified.

       The court has identified at least four state law questions in its proposed certification

order. Those questions involve how various New Hampshire statutes interact with each other,

including RSA 21:6, RSA 21:6-a, RSA 259:88, RSA 261:45, RSA 263:35, RSA 654:1, I, and

RSA 654:1, I-a. These questions are capable of resolution by reference to the New Hampshire

statutes involved and relevant New Hampshire case law.

       In resolving these state law questions, this court must first discern how the New

Hampshire Supreme Court would likely construe these statutory provisions, even if this court’s

independent judgment might differ. See, e.g., Showtime Entertainment, LLC v. Town of Mendon,

769 F.3d 61, 79 (1st Cir. 2014); Ambrose v. New England Ass’n of Schs. & Colleges, Inc., 252

F.3d 488, 497-98 (1st Cir. 2001); In re Boston Regional Med. Ctr., Inc., 410 F.3d 100, 108 (1st

Cir. 2005). “However, where [the] court determines that the path of state law is sufficiently

undeveloped, or the correct answer to the question before [the court is] sufficiently unclear, so as

to make such prophetic action unwise, [the court] may instead choose to certify such questions to

the highest court of the state.” Showtime Entertainment, LLC, 769 F.3d at 79.




                                                  3
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 4 of 18



       The first requirement for certification is whether the state law questions certified would

be determinative of this action. Id. It appears that the state law questions posed by the court, if

resolved in a particular way, could be determinative of this action.

       The second requirement for certification is that there be “no controlling precedent” from

the New Hampshire Supreme Court. N.H. Sup. Ct. R. 34; see Showtime Entertainment, LLC,

769 F.3d at 79. The First Circuit has interpreted this requirement, as used in the analogous

Supreme Judicial Court of Massachusetts rule, “to mean that certification is inappropriate where

‘the course the state court would take is reasonably clear.’” Showtime Entertainment, LLC, 769

F.3d at 79 (quoting In re Engage, 544 F.3d 50, 53 (1st Cir. 2008)). Certification in this case fails

on the second requirement: the course the New Hampshire Supreme Court would take is

reasonably clear.

       In interpreting statutes, the New Hampshire Supreme Court “first look[s] to the language

of the statute itself, and, if possible, construe[s] that language according to its plain and ordinary

meaning.” Petition of Carrier, 165 N.H. 719, 721 (2013). It “interpret[s] legislative intent from

the statute as written and will not consider what the legislature might have said or add language

that the legislature did not see fit to include.” Id. “The legislature is not presumed to waste

words or enact redundant provisions and whenever possible, every word of a statute should be

given effect.” Garand v. Town of Exeter, 159 N.H. 136, 141 (2009) (quotation omitted). The

New Hampshire Supreme Court “construe[s] all parts of a statute together to effectuate its

overall purpose and avoid an absurd or unjust result.” Petition of Carrier, 165 N.H. at 721.




                                                  4
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 5 of 18



   A. RSA 21:6 and RSA 21:6-a, as amended by HB 1264, are effectively the same as the
      definition of “domicile” contained in RSA 654:1.

       Prior to the passage of HB 1264, the New Hampshire Supreme Court in Guare v. State,

167 N.H. 658 (2015) identified the sole difference between the terms “resident” and “residence,”

as used in RSA 21:6 and RSA 21:6-a, and the definition of “domicile,” as used in RSA 654:1:

       The basic difference between a ‘resident’ and a person who merely has a New
       Hampshire ‘domicile,’ is that a ‘resident’ has manifested an intent to remain in New
       Hampshire for the indefinite future, while a person who merely has a New
       Hampshire ‘domicile’ has not manifested that same intent.”

Guare, 167 N.H. at 662.

       HB 1264 eliminated the phrase “for the indefinite future” from RSA 21:6 and RSA 21:6-

a. The purpose of HB 1264 was to equate the terms “resident,” “inhabitant,” and “residence,” as

used in RSA 21:6 and RSA 21:6-a, with the term “domicile,” as used in RSA 654:1 and other

state statutes. HB 1264 accomplishes that purpose by eliminating the only “basic difference”

between those statutory definitions, the phrase “for the indefinite future.” Thus, it is reasonably

clear that the New Hampshire Supreme Court would answer this court’s first question – Are the

definitions of “resident” and “residence” in RSA 21:6 and :6-a, as recently amended, effectively

the same as the definition of “domicile” as used in RSA 654:1, such that one with a New

Hampshire “domicile” is necessarily a New Hampshire “resident”? – in the affirmative.

   B. A student who claims a New Hampshire domicile under RSA 654:1-a is a resident
      under RSA 21:6, as recently amended.

       By its plain terms, RSA 654:1, I-a does not establish a separate or different domicile

requirement from RSA 654:1, I. Rather, RSA 654:1, I-a merely recognizes that students

attending institutions of learning in New Hampshire may lawfully claim New Hampshire as their

domicile for voting purposes if their claim of domicile meets RSA 654:1, I. A person whose

claim of domicile meets RSA 654:1, I is now a “resident” under RSA 21:6. The New Hampshire

                                                 5
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 6 of 18



Supreme Court recognized this recently in Opinion of the Justices (Definition of Resident and

Residence), wherein it indicated that Guare addressed the issue. 171 N.H. 128, 140 (2018) (“The

difference between the definition of domicile under RSA 654:1, I, and I-a for voting purposes

and, under RSA 21:6 and :6-a for most other purposes, is the issue underlying our decision in

Guare.”). Thus, applying well-settled principles of statutory construction, and relying on Guare,

it is reasonably clear the New Hampshire Supreme Court would answer the court’s second

question – Is a student who claims a New Hampshire “domicile” pursuant to RSA § 654:1-a

necessarily a New Hampshire resident under RSA 21:6, as recently amended? – in the

affirmative.

   C. A person claiming domicile under RSA 654:1 cannot be a person “who claims
      residence in any other state for any purpose” under RSA 259:88.

       The New Hampshire Motor Vehicle Code contains definitions. RSA 259:88 defines the

term “Resident” to mean “a resident of the state as defined in RSA 21:6 [which HB 1264 equates

to domiciliary], except that no person shall be deemed to be a resident who claims residence in

any other state for any purpose.” The motor vehicle code, however, does not define the term

“residence.”

       RSA 21:6-a does define “residence,” and HB 1264 makes that definition synonymous

with one’s “domicile” under RSA 654:1. See RSA 21:1 (“In the construction of all statutes the

following rules shall be observed, unless such construction would be inconsistent with the

manifest intent of the legislature or repugnant to the context of the same statute.”). Thus, under

RSA 259:88, a resident is a New Hampshire resident/domiciliary who does not claim

residence/domicile in any other state for any purpose. This means that a person who claims

residence/domicile in another state cannot be a resident under RSA 259:88, unless the motor




                                                 6
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 7 of 18



vehicle code otherwise specifically deems them to be a resident for a specific purpose, see RSA

259:67, I (definition of “nonresident”).

       Accordingly, it is reasonably clear, based on well-settled principles of statutory

construction, that the New Hampshire Supreme Court would answer the court’s third question –

Can an individual with a New Hampshire “domicile” pursuant to RSA 654:1 ever be an individual

“who claims residence in any other state for any purpose” and thus is not a “resident” for the

purposes of RSA 259:88 – in the negative .

   D. A person who considers herself to be domiciled in New Hampshire consistent with
      RSA 654:1, I or I-a has established “a bona fide residency” for the purposes of RSA
      261:45 and RSA 263:35 in New Hampshire.

       The phrase “bona fide residency” implicates a person’s intent. It is used in different legal

contexts, including tax and election law. See, e.g., Dunn v. Blumstein, 405 U.S. 330, 343-44 (1972)

(“the States have the power to require that voters be bona fide residents of the relevant political

subdivision.”); Comm’r of IRS v. Estate of Sanders, 834 F.3d 1269, 1275 (11th Cir. 2016) (“What

matters for the bona fide residency test is not the taxpayer’s good faith belief that he has satisfied

some formulaic residency test, but his good faith intention to actually become a resident of a certain

place for a legitimate reason. Indeed, when courts assess good faith as part of a bona fide residency

determination, they look to a taxpayer’s intentions and reasons for becoming a resident rather than

his subjective beliefs about his residency status.”); Chasan v. Vill. Dist. of Eastman, 128 N.H. 807,

822 (1986) (“RSA 670:3, which prescribes bona fide residency among a legal voter’s

qualifications, has several important objectives. It insures that the voters are most likely to be

cognizant of the full range of issues confronting the community. It designates those citizens who

are likely to be the most informed of the needs of the particular community. It assures that the




                                                  7
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 8 of 18



voter has a common interest in all matters pertaining to the government of the subdivision and that

the franchise will be exercised intelligently.”).

       As these cases reveal, the term “bona fide residency” means that the person’s residence in

a state is genuine and not for some other sham purpose, such as avoiding taxation or higher motor

vehicle registration fees in the jurisdiction where one actually has his or her bona fide residence.

Because the terms “resident,” “residence,” and “domicile” are now equivalent, the term “bona fide

residency” effectively means “bona fide domicile.” Thus, when a person forms the intent and

considers herself to be a domiciliary of New Hampshire under RSA 654:1, I, she establishes a

bona fide residency in New Hampshire and has 60 days from that point in time to obtain a New

Hampshire driver’s license and register her motor vehicle in New Hampshire, in accordance with

RSA 261:45 and RSA 263:35, assuming she does not already have an appropriate New Hampshire

license and registration by operation of the definition of nonresident in the motor vehicle code.

See RSA 259:67, I.

       The final question posed by the court implies that a person becomes domiciled in New

Hampshire at the moment she signs a voter registration form identifying herself as a domiciliary

under RSA 654:1, I. That premise is incorrect. Domicile is a question of fact and intent, which

may be evidenced through objective acts reflecting a desire to make a particular New Hampshire

community that person’s home to the exclusion of all other places. See, e.g., Every v. Supervisors

of Madison Checklist, 124 N.H. 824, 828 (1984); McGee v. Bragg, 94 N.H. 349, 352 (1947); Bailey

v. Bailey, 93 N.H. 259 (1945); Foss v. Foss, 58 N.H. 283 (1878). The moment an individual forms

that intent, the individual has established a bona fide residency/domicile in New Hampshire,

pursuant to RSA 261:45 and RSA 263:35. The mere act of registering to vote alone, however,

does not establish a bona fide residency/domicile, as one who fraudulently or mistakenly claims



                                                    8
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 9 of 18



domicile in a particular New Hampshire community on a voter registration form would not have

established a “bona fide residency” in that community.

       Accordingly, it is reasonably clear, based on well-settled principles of statutory

construction, that the New Hampshire Supreme Court would answer to the court’s fourth and final

question as follows: A person who forms the intent and considers herself to be a domiciliary of a

particular New Hampshire community under RSA 654:1, I establishes a bona fide residency in

that community and has 60 days from that point in time to obtain a New Hampshire driver’s license

and register her motor vehicle in New Hampshire.

II. The court’s proposed certification order highlights the legal defects in plaintiffs’ case
    and suggest that this case should be materially restructured to permit a meaningful
    opportunity for summary judgment.

       The court’s procedural order illustrates the fundamental problem with the plaintiffs’ theory

of their case. Though the plaintiffs challenge only the constitutionality of HB 1264, the harms

they allege do not flow from HB 1264. Rather, the plaintiffs contend they will be harmed based

on how HB 1264 is imported into two other statutory provisions of the motor vehicle code—

statutory provisions which the plaintiffs do not challenge in this lawsuit. Under such

circumstances, the plaintiffs cannot demonstrate that HB 1264 is unconstitutional either on its face

or as applied to them.

       “[A] plaintiff can only succeed in a facial challenge by establishing that no set of

circumstances exists under which [a statute] would be valid, i.e., that the law is unconstitutional in

all of its applications.” Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 449

(2008) (quotation marks, brackets, and citation omitted). “Facial challenges are disfavored,” as

they “often rest on speculation,” “run contrary to the fundamental principle of judicial restraint

that courts should neither anticipate a question of constitutional law in advance of the necessity of



                                                  9
           Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 10 of 18



deciding it or formulate a rule of constitutional law broader than is required by the precise facts to

which it is applied,” and “threaten to short circuit the democratic process by preventing laws

embodying the will of the people from being implemented in a manner consistent with the

Constitution.” Id. at 450–51.

         The plaintiffs’ facial challenge fails for several reasons. First, the plaintiffs cannot

demonstrate that HB 1264 is unconstitutional in all of its applications because the harms they

allege flow from the alleged application of two motor vehicle provisions, not from HB 1264

itself. The plaintiffs do not suggest, much less allege, that the general rules of statutory

construction amended by HB 1264 are unconstitutional when imported into all other potentially

applicable chapters of the New Hampshire Revised Statutes, and therefore cannot demonstrate

that there is no set of circumstances under which HB 1264 is unconstitutional.

         Second, the plaintiffs at most allege that HB 1264 is unconstitutional when applied to

some voters who are subject to certain motor vehicle regulations, which the United States

Supreme Court has suggested and multiple federal courts of appeals have held cannot serve as a

basis to invalidate a statute on its face. See Crawford v. Marion Cty. Election Bd., 553 U.S. 181,

202–03 (2009) (Opinion of Stevens, J.) (emphasizing that “[a] facial challenge must fail where

the statute has a plainly legitimate sweep” and holding that “petitioners have not demonstrated

that the proper remedy—even assuming an unjustified burden on some voters—would be to

invalidate the entire statute”) (emphasis in original) 1; Brakebill v. Jaeger, 932 F.3d 671, 678 (8th

Cir. 2019) (“[E]ven assuming that a plaintiff can show that an election statute imposes

excessively burdensome requirements on some voters, that showing does not justify broad relief


1
  While Justice Stevens only wrote for himself and two other Justices, his analysis was endorsed by Justice Scalia in
his concurrence, in which Justices Thomas and Alito joined. See Crawford, 553 U.S. at 204 (Scalia, J., concurring
in the judgment). Justice Scalia would simply have gone one step further and held that “petitioners’ premise is
irrelevant and [the] burden at issue is minimal and justified.” Id.

                                                         10
           Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 11 of 18



that invalidates the requirements on a statewide basis as applied to all voters.” (emphasis in

original) (internal citation and quotation marks omitted)); Frank v. Walker, 819 F.3d 384, 385

(7th Cir. 2016) (noting that “the burden some voters faced [under a voter identification law]

could not prevent the state from applying the law generally”).

        Third, by challenging only HB 1264 and not the motor vehicle provisions that they

contend actually harm them, the plaintiffs ask this court to ignore “the fundamental principle of

judicial restraint” and “anticipate a question of constitutional law in advance of the necessity of

deciding it.” Wash. State Grange, 552 U.S. at 450.

        To the extent the plaintiffs advance an as-applied challenge, the court’s procedural order

highlights why any such challenge also fails. “A plaintiff asserts an as-applied challenge by

claiming that a statute is unconstitutional as-applied to his or her particular conduct, even though

the statute may be valid as to other parties.” Cook v. Gates, 528 F.3d 42, 56 n.8 (1st Cir. 2008).

In this case, the statutes that may actually burden the plaintiffs when applied to them are RSA

261:45 and RSA 263:35. That result is doubtful, however, because nonresidents face equivalent

monetary obligations and risk equivalent penalties for failing to comply with the nonresident

licensing and registration requirements under the motor vehicle code. 2 Regardless, the plaintiffs

do not challenge the application of RSA 261:45 and RSA 263:35 to them, instead focusing solely

on the general rules of statutory construction amended by HB 1264. In other words, the

plaintiffs do not challenge the statutes whose applications may actually harm them. As such, any

as-applied challenge advanced by the plaintiffs likewise fails as a matter of law.




2
 Under the motor vehicle code, a nonresident who has a regular abode in New Hampshire for more than 6 months in
any year is deemed a resident under the code as to all vehicles principally used in connection with that abode. RSA
259:67, I. When those circumstances are present, a nonresident is required to pay for a New Hampshire driver’s
license and registration and driving without those valid state law documents puts the nonresident in violation of RSA
263:1 and RSA 261:40.

                                                         11
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 12 of 18



III. The defendants oppose the entry of temporary relief.

        Even if the court decides to certify one or more questions of state law to the New

Hampshire Supreme Court, the defendants oppose the entry of temporary relief and will not agree

to it. The temporary relief proposed by the court is, in essence, a preliminary injunction in the

plaintiffs’ favor. The plaintiffs could have sought that precise relief by filing a motion for a

preliminary injunction. They have not filed such a motion at any point during the more than nine

months this case has been pending. This court cannot afford the plaintiffs preliminary injunctive

relief that they have not requested and have not demonstrated a legal entitlement to receive. For

this reason alone, the court should refrain from entering any temporary relief in the event it certifies

questions to the New Hampshire Supreme Court.

        To be entitled to a preliminary injunction, the plaintiffs must demonstrate: “(1) a likelihood

of success on the merits, (2) a likelihood of irreparable harm absent interim relief, (3) a balance of

equities in the plaintiff's favor, and (4) service of the public interest.” Arborjet, Inc. v. Rainbow

Treecare Sci. Advancements, Inc., 794 F.3d 168, 171 (1st Cir. 2015). In the First Circuit, “proving

likelihood of success on the merits is the “sine qua non” of a preliminary injunction.” Id. at 173.

The plaintiffs have not made, and cannot make, such a showing in this case, as a legal or factual

matter. And even if this were not fatal to the plaintiffs’ entitlement to injunctive relief, this court

cannot issue such relief on the present record, particularly given the skepticism expressed during

the motion to dismiss hearing and at the preliminary pretrial conference that the alleged burdens

the plaintiffs had identified rendered HB 1264 constitutionally suspect. Consequently, at this

juncture, no record exists that would justify the entry of preliminary injunctive relief.

        Absent a showing sufficient to obtain preliminary injunctive relief, the defendants’

Eleventh Amendment immunity would bar any temporary relief. The claims in this case have been



                                                  12
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 13 of 18



brought against the New Hampshire Attorney General and the New Hampshire Secretary of State

in their official capacities to declare HB 1264 unconstitutional and enjoin those state officials

prospectively from enforcing it. “[A] suit against a state official in his or her official capacity is

not a suit against the official but rather a suit against the official’s office.” Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 71 (1989) (citation omitted). Generally speaking, “‘states are immune

under the Eleventh Amendment from private suits in federal courts.’” Wojcik v. Mass. State

Lottery Comm., 300 F.3d 92, 99 (1st Cir. 2002) (quoting Greenless v. Almond, 277 F.3d 601, 606

(1st Cir. 2002)). The defendants have not waived Eleventh Amendment immunity in this case,

and the State of New Hampshire, as a standalone entity, is not, and cannot be made, a party to this

action. See Poirier v. Mass. Dep't of Corr., 558 F.3d 92, 97 (1st Cir. 2009) (“[s]tates and their

agencies are entitled to sovereign immunity [in federal court] ‘regardless of the relief sought.’”)

(quoting Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985)).

        Thus, any relief that could be entered in this case would have to be consistent with Ex parte

Young, 209 U.S. 123 (1908).        Ex parte Young establishes a narrow exception to Eleventh

Amendment immunity that empowers federal courts to require state officials to conform their

future conduct to the requirements of federal law. See, e.g., Town of Barnstable v. O’Connor, 786

F.3d 130, 138 (1st Cir. 2015) (“A ‘pivotal question’ under Ex parte Young is whether the relief

‘serves directly to bring an end to a present violation of federal law.’”) (quoting Whalen v. Mass.

Trial Court, 397 F.3d 19, 29 (1st Cir. 2005)); Rosie D. ex rel. John D. v. Swift, 310 F.3d 230, 234

(1st Cir. 2002) (explaining that Ex parte Young permits federal courts to “enjoin state officials to

conform future conduct to the requirements of federal law”).

        The plaintiffs’ claims against the Secretary of State do not fall within the Ex parte Young

doctrine because the Secretary does not enforce HB 1264 or otherwise engage in any conduct



                                                  13
         Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 14 of 18



related to it. This court therefore cannot issue prospective injunctive relief against the Secretary,

whether preliminary or permanent, consistent with the Eleventh Amendment. Additionally, while

this court could enjoin the Attorney General from advising agencies concerning HB 1264’s

provisions in the event it declares HB 1264 unconstitutional, it cannot enter general relief against

the State of the New Hampshire that purports to extend beyond the Attorney General and reach

local election officials, local law enforcement, and agencies that administer other laws. See Poirier

v. Mass. Dep’t of Corr., 558 F.3d 92, 97 (1st Cir. 2009) (“[s]tates and their agencies are entitled to

sovereign immunity [in federal court] ‘regardless of the relief sought.’”) (quoting Kentucky v.

Graham, 473 U.S. 159, 167 n.14 (1985)).

       The proposed temporary relief would do precisely that. The court proposes enjoining

“New Hampshire from using voter registration as evidence in any enforcement action of RSA

261:45 and RSA 263:35 . . . .” That relief is barred by the Eleventh Amendment because it is

directed at the State generally and does not seek to require one of the named defendants to conform

his conduct to state law. See Poirier, 558 F.3d at 97 (1st Cir. 2009) (“[s]tates and their agencies

are entitled to sovereign immunity [in federal court] ‘regardless of the relief sought.’”) (quoting

Graham, 473 U.S. at 167 n.14). That proposed temporary remedy also seeks relief against state

and local officials who are not parties to this case, interferes with the public administration of

statutes the constitutionality of which have not been challenged, may result in persons driving on

New Hampshire roadways with invalid licenses and registrations, and does not include other

provisions of law that could be used to penalize persons for driving with invalid licenses and

registrations on the ways of New Hampshire. Additionally, such relief would create a safe harbor

that could encourage nonresidents to claim residency in New Hampshire to evade the nonresident

licensing and registration obligations under the motor vehicle code. See RSA 259:67, I. Moreover,



                                                 14
          Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 15 of 18



such relief does not account for the fact that other evidence may be used to establish that a person

has been a registered voter in New Hampshire since a specific date. In short, this form of

temporary relief cannot, and should not, be entered and would not necessarily function to protect

anyone.

       The other form of temporary relief the court proposes — providing persons who register

to vote with an opportunity to cancel their voter registrations — is also barred by the Eleventh

Amendment. Such relief would not comport with Ex parte Young, as it would in no way require

a state official to conform his or her conduct to federal law. Indeed, the fact that this relief would

become available only if the defendants prevailed in this case demonstrates that it is not based on

a purported constitutional violation at all. And because the court envisions this relief coming

available only if the defendants prevail, it is unclear how the plaintiffs could secure such relief

through the normal preliminary injunction process, where they would have to demonstrate a

likelihood of success on the merits to be entitled to preliminary relief.

       The court’s proposal with respect to canceling registrations also cannot be done consistent

with New Hampshire law. No state official has the power or authority to cancel a registrant’s voter

registration, either unilaterally or with that registrant’s assent. At best, procedures exist in state

law to enable local election officials to remove persons from the public checklist, RSA 654:44, or

for private persons to get themselves removed from the public checklist if they claim to have been

added to it illegally, RSA 654:42. Removal from the public checklist is not the same as cancelling

a voter registration. The State has no obligation to create a voter registration removal program and

implement it under Ex parte Young, in violation of State law, to accommodate temporary relief

while questions of state law are certified to the state supreme court.




                                                 15
         Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 16 of 18



       Moreover, any temporary relief that incentivizes nonresidents to claim a bona fide

residency in New Hampshire to escape nonresident motor vehicle licensing and registration

obligations, and then permits those same persons to register to vote with the opportunity to cancel

their voter registrations later and become effectively nonresidents again, provides a wide and

significant judicially-created opportunity for voter fraud and wrongful voting to occur during New

Hampshire’s first in the nation presidential primary.

       “A State indisputably has a compelling interest in preserving the integrity of its election

process.” Eu v. San Francisco County Democratic Central Comm., 489 U.S. 214, 231 (1989).

“Confidence in the integrity of our electoral processes is essential to the functioning of our

participatory democracy.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006). “Voters who fear their

legitimate votes will be outweighed by fraudulent ones will feel disenfranchised.” Id. “‘[T]he

right of suffrage can be denied by a debasement or dilution of the weight of a citizen’s vote just as

effectively as by wholly prohibiting the free exercise of the franchise.’” Id. (quoting Reynolds v.

Sims, 377 U.S. 533, 555 (1964)).

       It is of paramount importance to the defendants, and the State generally, that the integrity

and legitimacy of the New Hampshire presidential primary not be questioned based on temporary

relief entered in this case, without any showing from the plaintiffs that they are entitled to such

relief under the standard preliminary injunction test. Accordingly, the defendants oppose the entry

of any temporary relief at this stage of the case and will not agree to the entry of temporary relief.

                                      CONCLUSION

       Certification of the questions proposed is not required in this case. The defendants will

also not agree to the entry of any proposed temporary relief. This court’s procedural order

highlights the important role a robust summary judgment process should play in this case. The



                                                 16
           Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 17 of 18



defendants would therefore propose that this case be materially restructured to accommodate a

summary judgment process and that the trial of this matter be extended beyond the date of the

presidential primary. If the plaintiffs believe they are entitled to, and are capable of obtaining,

preliminary injunctive relief prior to the presidential primary, they are free to undertake that

process. This case structure would give the parties ample time to develop, argue, and create an

appropriate record on the many different questions of state and federal law at issue in this

litigation and would give this court an appropriate amount of time to consider and review those

important arguments in crafting its orders in this case. This case structure would also potentially

obviate the need for a trial in this matter. The defendants therefore request that this case be

restructured in this manner, rather than certifying the questions identified in its procedural order

to the New Hampshire Supreme Court for resolution at such a preliminary stage of the case. 3


                                                       Respectfully submitted,

                                                       WILLIAM M. GARDNER, in his official capacity
                                                       as the Secretary of State of the State of New
                                                       Hampshire, and GORDON J. MACDONALD, in
                                                       his official capacity as the Attorney General of New
                                                       Hampshire

                                                       By their attorneys,

                                                       THE OFFICE OF THE ATTORNEY GENERAL


Dated: October 21, 2019                                /s/Anthony J. Galdieri__________________
                                                       Seth M. Zoracki, Bar No. 267887
                                                       Assistant Attorney General
                                                       Anthony J. Galdieri, Bar No. 18594
                                                       Senior Assistant Attorney General

3
 Creating an opportunity for summary judgment would expose the various legal issues in this case to full,
adversarial briefing. The court would be in a better position at that juncture to know and understand what questions
of state law may or may not need to be certified to the New Hampshire Supreme Court. And, the ability for the
plaintiffs to seek preliminary injunctive relief under this court’s rules adequately protects their interests in advance
of the presidential primary.

                                                           17
         Case 1:19-cv-00149-JL Document 61 Filed 10/21/19 Page 18 of 18



                                           Samuel R.V. Garland, Bar No. 266273
                                           Attorney
                                           Civil Bureau
                                           New Hampshire Department of Justice
                                           33 Capitol Street
                                           Concord, NH 03301
                                           (603) 271-3650


                                           and


                                           Bryan K. Gould, Esq. (NH Bar #8165)
                                           Cooley A. Arroyo, Esq. (NH Bar #265810)
                                           Cleveland, Waters and Bass, P.A.
                                           2 Capital Plaza, P.O. Box 1137
                                           Concord, NH 03302-1137
                                           (603) 224-7761


                                     Certificate of Service

        I hereby certify that a copy of the foregoing was served this 21st day of October, 2019 on
all counsel of record, via this court’s ECF electronic filing system.



Dated : October 21, 2019                           /s/Anthony J. Galdieri_________________
                                                   Anthony J. Galdieri




                                              18
